Title: To Thomas Jefferson from James W. Muse, 28 June 1805
From: Muse, James W.
To: Jefferson, Thomas


                  
                     Sir,
                     Powhatan C. June the 28th. 1805
                  
                  Being anxious to acquire a more perfect knowledge in Science, and not having funds to execute so desirable a purpose, I have taken the liberty of writing to you to solicit your benevolence.
                  It has always been my wish to have a Classical and Scientifical education, but unfortunately my situation has never been such, as to enable me to carry it into execution. By the time I entered my eighteenth year, necessity compelled me to procure a subsistence from my own exertions. The only profession for which I was in the smallest degree qualified, was that of a teacher. I accordingly took a small school indulging the pleasing hope, that, I might, with frugality, save a sufficiency to give myself, at least one year’s, schooling. But in that I am very much disappointed. Not having been in the habit of furnishing myself, I had no idea of the expences I must of necessity incur. With the most strict observance of economy, my salary is hardly sufficient to support me.
                  As I cannot defray the expences of an education, I wish to act as an assistant, in a public seminary, or to a private teacher. In such a situation I would be content with very moderate wages; provided I could have part of the day allotted me to study. My time should be devoted exclusively to study, and the duties that might be assigned me.
                  The object of this letter Sir, is to solicit you to procure me a place. I expect your surprise will be excited at such a request, from one, with whose character or person you are not acquainted. Should you think proper to assist me, you shall be furnished with sufficient evidence of my deportment.
                  I most earnestly Solicit you Sir, to use your interest in endeavouring to procure me a situation. It is my only hope; and should I fail in this attempt, I shall give up every idea of ever acquiring more knowledge than I now possess. If you comply with my request, I hope you will give me an immediate answer; as I shall enter into no engagement, until I hear from you.
                  A letter directed to Genito Bridge, will be thankfully received, and duly attended to.
                  Accept Sir, my wishes for your happiness and prosperity.
                  
                     James W. Muse 
                     
                  
               